Citation Nr: 1229962	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain with arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), with notice from the RO in Cleveland, Ohio.

The Board notes the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in February 2011 at the Cleveland RO.  The Veteran testified at that time and the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA treatment records, service treatment records, and a number of private medical records have been associated with the claims file.  However, during the February 2011 DRO hearing, the Veteran testified he received treatment from Dr. C. H. in the 1980s.  A letter from Dr. C. H., dated in July 2010, noted the Veteran was treated in the 1980s for acute and chronic low back pain.  Furthermore, in November 2009, VA progress notes indicated receipt of an "AA US report from Premier Physician's center" regarding a small abdominal aneurysm, and bilateral knee x-rays taken in October 2003 at St. John Westshore Hospital.  There is no indication in the claims file the RO attempted to obtain the treatment records from Dr. C. H., or the records identified in the VA progress notes.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  Accordingly, attempts must be made to obtain treatment records from Dr. C. H., dated in the 1980s, the "AA US report from Premier Physician's center," and the October 2003 bilateral knee x-rays from St. John Westshore Hospital.

The Board acknowledges the Veteran was afforded a VA spine examination in December 2008.  However, since new records may be associated with the claims file over the course of this remand, the Veteran should be afforded another VA spine examination, to include a review of the complete claims file, if additional treatment records are received.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. C. H., from Premier Physician's center, and from St. John Westshore Hospital, in Westlake, Ohio.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  If, and only if, additional treatment records are received the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of his lumbosacral strain with arthritis.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed lumbosacral strain with arthritis is etiologically related to any incident of the Veteran's active service, to include an April 1965 vehicle accident.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


